Judgment, Supreme Court, New York County (Jay Gold, J.), rendered June 6, 1994, convicting defendant, upon his plea of guilty, of attempted kidnapping in the first degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied after the court conducted a sufficient inquiry (see, People v Frederick, 45 NY2d 520). The record establishes that defendant, who was familiar with the criminal justice system, knowingly and intelligently entered a plea, after an unusually detailed allocution in which he unequivocally admitted his guilt, thus negating his subsequent protestation of innocence that was advanced as the only reason to withdraw the plea. Defendant’s claim regarding the purported inability of his attorney to communicate with him due to a language barrier is belied by the record, which establishes that an interpreter was provided. We conclude that defendant received effective assistance of counsel at all stages, including the motion to withdraw the plea. We have reviewed and rejected defendant’s remaining arguments. Concur — Lerner, P. J., Milonas, Ellerin, Rubin and Williams, JJ.